Citation Nr: 0617001	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  01-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to April 
1965.  This case comes before the Board of Veterans? Appeals 
(Board) on appeal from an August 2000 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2003, the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to April 
1965.  This case comes before the Board of Veterans? Appeals 
(Board) on appeal from an August 2000 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2003, the 
Board remanded the claims, via the Appeals Management Center 
(AMC) in Washington, D.C., for further development.

In a statement received in March 2004, the veteran raised 
claims of entitlement to service connection for arthritis of 
both hands and left shoulder disability.  He also raised a 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of lumbar laminectomy 
performed at the Shreveport, Louisiana, VA Medical Center in 
July 1992.  He further raised a claim of entitlement to an 
increased rating for tinnitus.  In a statement received in 
June 2004, he raised a claim of entitlement to service 
connection for asbestos-related pleural disease and breathing 
problems.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's hearing loss disability is manifested by a 
puretone threshold average of 61.25 decibels in the right ear 
with speech recognition of 92%, and a puretone threshold 
average of 62.5 decibels in the left ear with speech 
recognition of 88%; he does not manifest puretone thresholds 
of 55 decibels or more in each of the frequencies of 1000, 
2000, 3000 and 4000 hertz in either ear nor puretone 
thresholds in either ear of 30 decibels or less at 1000 hertz 
as well as 70 decibels or more at 2000 hertz.

2.  The preponderance of the evidence demonstrates that the 
veteran did not manifest a chronic disability of the lumbar 
spine until many years after service, and there is no 
competent evidence that his current disability of the lumbar 
spine is causally related to event(s) during active service. 

3.  The preponderance of the evidence demonstrates that the 
veteran's moderate sinusitis diagnosed upon entry in service 
did not undergo a permanent increase in severity during 
service.

4.  The preponderance of the evidence demonstrates that the 
veteran did not manifest a chronic headache disorder in 
service and there is no competent evidence that he manifests 
a current chronic headache disorder causally related to 
event(s) during active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).

2.  Lumbar spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
2002).

3.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. § 3.306(a) (2005).

4.  A chronic headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to a compensable rating for 
service connected bilateral hearing loss.  He also claims 
entitlement to service connection for a low back condition, 
sinusitis, and headaches.  A claimant bears the burden to 
present and support a claim of benefits.  38 U.S.C.A. § 
5107(a) (West 2002).  In evaluating claims, the Board shall 
consider all information and lay and medical evidence of 
record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

I.  Initial rating hearing loss

The veteran claims entitlement to a compensable initial 
rating for his service connected bilateral hearing loss.  He 
filed his original service connection claim on January 25, 
2000.  Disability ratings are based on the average impairment 
of earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005). 

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2005).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation which is then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2005).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran's initial audiometric examination in July 2000 
included his report of difficulty with understanding speech 
especially in groups or in the presence of competing 
background noise.  His audiometric testing demonstrated right 
ear puretone thresholds of 40, 75, 85, and 90 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively, with a speech 
recognition score of 92%.  He had left ear hearing acuity of 
35, 65, 80, and 80 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively, with a speech recognition score of 92%.  
The examiner commented that the veteran was expected to 
experience difficulty understanding speech especially without 
the use of hearing aids.  An RO rating decision dated August 
2000 granted service connection for bilateral hearing loss, 
and assigned an initial noncompensable rating effective to 
the date of claim; January 25, 2000.

The veteran underwent an audiogram examination at Acadia 
Hearing Services in February 2001.  The format of testing is 
unknown despite attempts to contact the provider of 
treatment.  The audiogram results were interpreted as showing 
a moderate to severe mid to high frequency sensorineural 
hearing loss bilaterally.  He had speech reception thresholds 
at 20 and 15, and word recognition scores of 80 and 76.

In August 2001, the veteran underwent an additional VA 
audiology examination.  His audiometric testing demonstrated 
right ear puretone thresholds of 35, 75, 85, and 90 decibels 
at 1000, 2000, 3000 and 4000 hertz, respectively, with a 
speech recognition score of 100%.  He had left ear hearing 
acuity of 30, 65, 75, and 80 decibels at 1000, 2000, 3000 and 
4000 hertz, respectively, with a speech recognition score of 
100%.

An audiological evaluation in the VA clinical setting in 
October 2003 measured right ear puretone thresholds of 50, 
65, 70 and 75 decibels at 1000, 2000, 3000 and 4,000 hertz, 
respectively.  He had left ear puretone thresholds of 40, 60, 
75 and 80 decibels at 1000, 2000, 3000 and 4,000 hertz, 
respectively.  He was not provided a word recognition test 
using the Maryland CNC word list.

In August 2005, the veteran underwent an additional VA 
audiology examination with benefit of review of his claims 
folder.  His audiometric testing demonstrated right ear 
puretone thresholds of 40, 60, 70, and 75 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively, with a speech 
recognition score of 92%.  He had left ear hearing acuity of 
45, 60, 70, and 75 decibels at 1000, 2000, 3000 and 4000 
hertz with a speech recognition score of 88%.  The 
audiologist, in conjunction with the Chief of Audiology, 
reviewed the February 2001 audiometric examination by Acadia 
Hearing Service indicating that the testing reliability was 
only fair even after re-instruction.  They were unable to 
provide a numerical conversion as the test scores were not 
deemed valid and reliable for VA rating purposes.  The 
audiologist commented that the veteran's social and daily 
activity functioning would be somewhat adversely affected by 
his current lack of auditory acuity.

The veteran's most recent VA audiology examination, dated 
August 2005, measured a right ear puretone threshold average 
of 61.25 decibels with speech recognition of 92%.  This 
corresponds to a numeric designation of "II" under Table 
VI.  38 C.F.R. § 4.85 (2005).  He had a left ear puretone 
threshold average of 62.5 decibels with speech recognition of 
88%.  This corresponds to a numeric designation of "III" 
under Table VI.  Id.  These combined numeric designations 
result in a rating of 0% under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII (2005).  The results from his 
audiology examinations in July 2000 and August 2001 do not 
provide numeric designations that would allow a compensable 
rating.  Accordingly, the Board finds that the evidence of 
record preponderates against a compensable rating for 
bilateral sensorineural hearing loss.

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2005).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a) (2005).  
Additionally, none of the audiometric tests demonstrated a 
puretone threshold in either ear of 30 decibels or less at 
1000 hertz as well as 70 decibels or more at 2000 hertz.  See 
38 C.F.R. § 4.86(b) (2005).  The Board has considered the 
veteran's descriptions of his bilateral hearing loss 
disability, but notes that the most probative evidence 
concerning the level of severity consists of the audiometric 
testing results of record.  See Lendenmann, 3 Vet. App. at 
349.  While the evidence shows that the veteran requires the 
use of bilateral hearing aids, the Board notes that the 
schedular rating makes proper allowance for the improvement 
in hearing.  See 38 C.F.R. § 4.85(a) (2005).  

Furthermore, VA regulations specify that audiometric testing 
and speech recognition scores must conform to a specified 
testing format, see 38 C.F.R. § 4.85(a), and VA examiners 
have provided opinion that the testing by Acadia Hearing 
Services do not conform to VA standards.  The October 2003 
audiometric results conducted in the VA clinic setting did 
not rely upon the Maryland CNC list for word recognition 
testing.  The Board, therefore, cannot rely on the results 
from these audiometric tests in deciding the case.  There is 
no doubt to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (2005).

II.  Service connection claims

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid claim is 
not deemed to have been submitted where there is no competent 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1111 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  Arthritis is 
included as among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a) (2005).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  U.S.C.A. §§ 1112 (West 2002).  Where 
a pre-service disability increases in severity during active 
service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a) (2005).  
However, where a disability merely undergoes a temporary 
worsening of symptoms and not a permanent increase in the 
actual disability, the aggravation may not be conceded.  Id., 
see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) 
(temporary or intermittent flare-ups during service of a pre-
existing disease or disability is not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.")

A.  Low back disability

The veteran claims entitlement to service connection for a 
low back disability.  On his enlistment examination in May 
1961, the examiner recorded the veteran's history of injury 
to back while playing football in 1957, and torn ligaments in 
the back in 1960.  It was further reported that the veteran 
"[c]laims recurrent pain after prolonged standing, walking, 
etc."  His physical examination indicated a "NORMAL" 
clinical evaluation of the spine.  His service medical 
records do not reflect any instances of treatment for low 
back pain or injury.  On his separation examination in March 
1965, the examiner recorded the veteran's history of "[w]ore 
a back support for 2 months after back injury in 1961.  
Injury was incurred while playing football in 1957.  Has had 
occasional pain in back since."  His physical examination 
indicated a "NORMAL" clinical evaluation of the spine and 
included a specific finding of "Normal range of motion and 
strength, back."

In pertinent part, a VA clinic record dated January 24, 1973 
included the veterans report of a ruptured disc in back 
"pain in lower back, started six months ago.  Admitted in 
service for back problems.  Sharp pain, can't bend, lack of 
feeling in right leg."  He further reported symptoms of 
impotence for the last 6-8 months.  He was given an 
impression of L4-L5 herniated nucleus pulposus (HNP).  He was 
placed in pelvic traction and given a lumbosacral (LS) 
corset.

The evidence of record next reflects that the veteran was 
seen for low back pain by C.G. Goodman, M.D., in October 
1980.  At that time, the veteran reported a history of a 
work-related low back injury in September 1979 after striking 
his back on a piece of equipment.  He was diagnosed with a 
back sprain, and continued to have daily stiffness and pain.  
An x-ray examination showed no significant abnormalities 
except some narrowing of the 5th lumbar interspace.  He was 
assessed with a subacute lumbar strain and sprain.

Medical records from West Calcasieu Cameron Hospital show 
that the veteran presented in July 1990 with report of pain 
down his right leg after feeling something "pop" while 
lifting steel bars at work.  He was initially assessed with a 
muscle strain.  A magnetic resonance imaging (MRI) scan of 
the lumbar spine demonstrated minimal narrowing of the L3-L4 
interspace with some disc dehydration of the lower 4 lumbar 
discs, prominent disc bulge at L3-L4, and minimal disc bulges 
at L2-L3 and L4-L5.  He was then given an impression of 
degenerative disc disease.  An October 1990 narrative summary 
included his report of previous muscle pulls.  A myelogram 
performed at Humana Hospital in Lake Charles demonstrated 
high grade spinal stenosis at L3-L4 with a bulging disc as 
well as herniated disk at C6-7 with bone spurring at C5-6.  
Letters from R. Dale Bernauer, M.D., in June and August 1991 
indicated that the veteran re-injured his back in June 1991 
as a result of a motor vehicle accident with a previous 
history of back injury in July 1990.  Dr. Bernauer opined 
that the veteran aggravated a pre-existing injury.  In July 
1992, he underwent lumbar decompressive surgery at VA.  A 
January 1995 x-ray examination was interpreted as showing 
narrowing of L5-S1 disc that could be traumatic or 
developmental in origin as well as narrowing of L3-4 L4-5 
discs with L3, L4 and L5 bilateral laminectomy.

The veteran reports two in-service injuries to the lower back 
with constant reinjury and pain since service.  See Veteran 
statement received July 13, 2000.  He otherwise has reported 
hurting his back as a result of two car wrecks in service.  
See VA clinic record dated September 11, 2001.  He describes 
a history of progressively worsening of range of motion loss 
and strength of the lumbar spine since service.  Lay 
affidavits from his high school teammates do not recall him 
having any injuries to his back.  See Statements dated 
September 10, 2000 and September 22, 2000.

The veteran was given a "NORMAL" clinical evaluation of his 
lumbar spine upon entry into service.  For VA purposes, he is 
presumed to have entered service in sound condition.  38 
U.S.C.A. §§ 1111 (West 2002).  See generally Crowe v. Brown, 
7 Vet. App. 238 (1994) (term "noted," pursuant to 38 U.S.C. § 
1111, means "only such conditions as are recorded in 
examination reports," and that "history of pre- service 
existence of conditions recorded at the time of the 
examination does not constitute a notation of such 
conditions."  The service medical records do not reflect any 
treatment for low back disability.  The separation 
examination in March 1965, that included review of his report 
of occasional back pain prior to service and in service, 
indicated a normal clinical evaluation of the lumbar spine 
with a specific finding of "Normal range of motion and 
strength, back."  The preponderance of the evidence 
demonstrates that the veteran was separated from service in 
March 1965 with a normal clinical evaluation of the lumbar 
spine, and that any injury to the lumbar spine as reported by 
the veteran, resolved without residuals.

The veteran next sought treatment for lower back pain in 1973 
wherein he reported a six month history of back pain with an 
in-service admission to treat low back pain.  He has had 
multiple injuries to the back thereafter.  There is no x-ray 
evidence of arthritis within one year from the veteran's 
separation from service.  Additionally, there is no competent 
evidence of record that any current disability of the lumbar 
spine is causally related to event(s) in service.

The Board places the greatest probative weight to the March 
1965 separation examination that, upon review of the 
veteran's pre-service and in-service complaints of occasional 
back pain, found that no chronic disability of the lumbar 
spine was present.  The veteran's report of low back pain in 
service and thereafter does not establish that he manifested 
a chronic disability of the lumbar spine in service.  See 
Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (lay assertion 
of neck pain is not competent to establish a currently 
diagnosable neck disability).  While the veteran has claimed 
continuity of symptomatology of back pain since service, the 
March 1965 separation examination found that his reports of 
occasional back pain did not reflect any underlying chronic 
disability of the lumbar spine with specific findings of 
normal range of motion and strength of the lumbar spine.  The 
clinic records do not reflect any treatment for low back 
symptoms until 1973 at which time the veteran reported a six 
month history of back pain. 

The veteran's personal belief that his current disability of 
the lumbar spine is causally related to event(s) in service 
cannot be accepted as competent nexus evidence in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (19920; 
38 C.F.R. § 3.159(a) (2005).  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, the Board must deny the 
claim for service connection for a low back disability.

B.  Sinusitis

The veteran claims entitlement to service connection for 
chronic sinusitis.  On his enlistment examination in May 
1961, the veteran reported a history of "SINUSITIS."  The 
examiner, in the summary of findings, provided a diagnosis of 
"[m]oderate sinusitis which results in no time loss."  His 
service medical records reflect the following treatment: 
sinus headache in June 1961; the flu with symptoms of 
rhinorrhea in September 1962; six day hospitalization in 
December 1962 to treat acute pharyngitis of undetermined 
organism; sinus symptoms in July 1963 and September 1963 
assessed as allergic rhinitis in October 1963; chronic 
frontal sinusitis of undetermined organism in November 1963 
following a two-day period of hospitalization; sinusitis in 
January 1964 and October 1964; sinus symptoms in December 
1964 with sinus x-rays in December 1964, to rule out (R/O) a 
diagnosis of sinusitis, interpreted as "FAILS TO DEMONSTRATE 
ANY EVIDENCE OF PATHOLOGY."  On his separation examination 
in March 1965, the examiner recorded the veteran's history of 
"Frequent headaches refers to hospitalization for 2 days at 
Ramey AFB for sinusitis, chronic, frontal, in November 1963.  
Still has headaches."  His physical examination indicated a 
"NORMAL" clinical evaluation of his "SINUSES" including a 
specific finding of "No evidence of sinusitis at present."

Thereafter, the record next reflects the veteran's report of 
chronic sinus "all of his life" in January 1968.  See 
Highland Clinic History and Physical Examination Report dated 
January 8, 1968.  He was treated for severe congestion with 
headache by F. Dean Griffen, M.D., on October 3, 1974.  See 
also Highland Clinic History and Physical Examination Report 
dated October 7, 1974.  He had a nasal septal reconstruction 
performed in November 1981 based upon a diagnosis of upper 
airway obstruction secondary to nasal septal deformity 
resulting from injury and much chronic sinusitis in the past. 
See Report from Judd Chidlow, M.D., dated November 14, 1981.

The evidence of record demonstrates that the veteran entered 
service with a moderate sinusitis disability based upon 
interview and examination of the veteran.  For VA purposes, 
the veteran is deemed to have entered service with a pre-
existing sinusitis disability.  38 U.S.C.A. §§ 1111 (West 
2002).  See generally Crowe, 7 Vet. App. 238.  See also 
Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) 
(medical opinion relying solely on lay history provided by 
claimant constitutes competent medical evidence.)  He was 
seen on several occasions in service with sinus symptoms as 
well as symptoms of allergic rhinitis and acute pharyngitis.  
A sinus x-ray examination in December 1964 failed to 
demonstrate any pathology of the sinus symptoms.  
Additionally, the separation examination in March 1965, based 
upon knowledge of the veteran's in-service treatment for 
sinus symptoms, indicated a specific finding of "No evidence 
of sinusitis at present."  There is no competent medical 
evidence of record suggesting that the veteran's pre-existing 
moderate sinusitis underwent a permanent worsening of the 
underlying disease in service.  The claim of entitlement to 
service connection for sinusitis, therefore, must be denied. 

In so concluding, the Board has accepted the veteran's 
statements of record as competent to speak to observable 
symptoms and facts prior to, during and following his 
discharge from service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, there is no showing that he 
possesses the expertise required to speak to medical 
diagnosis and etiology.  Id.  His statements describing his 
sinus symptoms in service cannot competently address whether 
a pre-existing sinus disability worsened in service without 
supporting medical evidence to that effect.  McIntosh v. 
Brown, 4 Vet. App. 553 (1993).  As such, the Board finds that 
the preponderance of the evidence establishes that the 
veteran's moderate sinusitis diagnosed upon entry in service 
was not aggravated during service.  The benefit of doubt rule 
does not apply as the preponderance of evidence is against 
the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).

C.  Headache

The veteran also claims entitlement to service connection for 
a chronic headache disorder.  His service medical records are 
significant for treatment of sinus headache in June 1961 and 
the flu with symptoms of headache in September 1962.  In May 
1963, he reported for dispensary treatment indicating a 
history of severe headaches of 11/2 years duration following a 
car accident.  He had blurred vision of the left eye (OS) 
with his symptoms relieved by sleeping.  At that time, his 
physical examination was essentially (Ess) negative (neg) 
with a negative neurologic examination.  A skull x-ray that 
same month was interpreted as "FAILS TO DEMONSTRATE ANY 
EVIDENCE OF PATHOLOGY."  A June 1963 ophthalmologic 
consultation recorded his 5-year history of headaches 
relieved with prescription eyeglasses.  He was given a 
diagnosis of oblique astigmatism causing asthenopneia.  Also 
in June 1963, he reported a 2-year history of headache 
located above his eyes with an indication that the headaches 
had not been as severe lately.  A September 1963 clinic 
record reported symptoms of headache in conjunction with 
treatment for rhinorrhea and stuffiness.  An ophthalmology 
consultation in October 1964 reported blurred vision with 
frontal headaches.  On his March 1965 separation examination, 
the examiner recorded the veteran's history of "[f]requent 
headaches refers to hospitalization for 2 days at Ramey AFB 
for sinusitis, chronic, frontal, in November 1963.  Still has 
headaches."  His physical examination indicated a "NORMAL" 
clinical evaluation of his neurologic system including a 
specific finding of "No neurologic deficits."

In pertinent part, the veteran's post-service medical records 
reflect his report of chronic dull headache during a January 
8, 1968 visit at the Highland Clinic.  He was treated for 
severe congestion with headache by Dr. Griffen in October 
1974.  In October 1985, he was seen for complaint of a 
floating sensation in the head accompanied by drunk feeling, 
mild confusion and occasional symptoms of tremor, tingling 
and numbness of the hands and feet.  An electroencephalogram 
(EEG) and computerized tomography (CT) scan of the head was 
interpreted as "normal."  He was given a discharge 
diagnosis of confusion secondary to depression.  A VA 
psychiatric inpatient admission in December 1985 included his 
report of a period of unconsciousness in 1975 after being hit 
with a sledgehammer and head injury in a 1976 motor vehicle 
accident.  His physical examination of the head indicated no 
apparent residual.  There was no report of headaches on the 
problem list.  

In August 2003, the veteran was seen for complaint of 
headache of 2-days duration with dizziness.   He was given an 
initial assessment of possible orthostasis with a notation 
that his multiple medications could cause dizziness but that 
his headaches are "new."  A computerized tomography (CT) 
scan of the head was interpreted as negative with no acute 
intracranial pathology.  An October 2003 VA clinic record 
reported headache and neck pain following a motor vehicle 
accident.  An MRI of the brain found no evidence of acute 
infarct or enhancing mass.  He was given an assessment of 
headache (HA) secondary to increased blood pressure (bp) or 
cervical strain.

The preponderance of the evidence demonstrates that the 
veteran did not manifest a chronic headache disorder in 
service and there is no competent evidence that he manifests 
a current chronic headache disorder causally related to 
event(s) during active service.  His service medical records 
do reflect his complaint of headaches during service, but he 
was not diagnosed with a chronic headache disorder.  He was 
diagnosed with asthenopia which is defined as "weakness of 
fatigue of the visual organs, attended by pain in the eyes, 
headache, dimness of vision, etc."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 158 (27th Ed. 1988).  This condition 
resolved with prescriptive eyewear with no further diagnosis 
of asthenopia following his discharge from service.  A 
separation examination in March 1965, based upon examination 
of the veteran and his report of frequent headaches, found no 
evidence of a chronic headache disorder.  His post-service 
medical records include occasional complaints of headaches, 
but no formal diagnosis of a chronic headache disorder.  
There is no competent evidence of record that any current 
headache disorder is causally related to event(s) in service.  
A lay affidavit from a former servicemate recalls that the 
veteran was involved in a motor vehicle accident while 
stationed at Pease Air Force Base resulting in lacerations to 
the head.  This statement, however, does not constitute 
competent medical opinion that such event resulted in a 
chronic headache disorder.  Similarly, the veteran's personal 
belief that he manifests a chronic headache disorder related 
to event(s) in service holds no probative value.  See 
Espiritu, 2 Vet. App. at 494 (1992).  The benefit of doubt 
rule does not apply as the preponderance of evidence is 
against the claim.  Ortiz, 274 F. 3d. at 1365.

III.  Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

A letter dated May 5, 2004 satisfied elements (1), (2), (3) 
and (4) as listed above.  These letters notified him of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the documents explained that VA would help him get such 
things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  He was provided an attachment entitled "What the 
Evidence Must Show To Help Prove Your Claim" and that "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  He was also 
provided an address to send any evidence needed.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The claim was remanded by the Board 
in October 2003, a notice compliant letter was sent on May 5, 
2004 and the claim was then readjudicated.  Further notice 
letters were provided on July 13, 2005 and August 30, 2005.  
Because the claims for a higher initial rating and for 
service connection have been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the rating decision on appeal, the statement of 
the case (SOC), the supplemental statements of the (SSOC's), 
and the Board's remand directives told him what was necessary 
to substantiate his claims throughout the appeals process.  
In fact, the rating decision on appeal, the SOC and the 
multiple SSOC's provided him with specific information as to 
why his claims were being denied, and of the evidence that 
was lacking.  There is no indication that any aspect of the 
notice compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claims.  

Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further notice poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 (July 
24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records.  The RO also obtained VA 
and private clinic records identified as relevant to the 
claims on appeal.  The RO also obtained medical and legal 
documents associated with the veteran's claim for disability 
benefits with the Social Security Administration.

The veteran has been provided VA examination to determine the 
current nature and severity of his service connected hearing 
loss.  Opinion was also obtained concerning testing performed 
by Acadia Hearing Services in February 2001 with the 
audiologist providing opinion that the results did not 
conform to VA standards.  

The veteran has claimed continuity of symptomatology of low 
back pain, sinus problems and headaches since service.  
However, a March 1965 separation examination specifically 
focusing the examination on his reported symptoms found no 
evidence of chronic in-service disability.  There is neither 
competent evidence of record that pre-existing sinusitis was 
aggravated during service nor competent evidence that he 
manifests chronic lumbar spine disability or headache 
disorder causally related to event during service.  As such, 
VA has no duty to obtain medical opinion in this case.  Wells 
v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas 
v. Principi, 18 Vet. App. 512, 516 (2004).  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claims.




ORDER

A compensable initial rating for bilateral hearing loss is 
denied.

Service connection for a low back disability is denied.

Service connection for sinusitis is denied.

Service connection for a headache disorder is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


